     Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 1 of 18




                UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MASSACHUSETTS




PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and
MASSACHUSETTS INSTITUTE OF         Civil Action No. 1:20-cv-11283-ADB
TECHNOLOGY,

             Plaintiffs,


v.

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY, et al.,


             Defendants.




      [PROPOSED] BRIEF OF 26 CITIES, TOWNS, AND COUNTIES
          AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’
            MOTION FOR PRELIMINARY INJUNCTION
          Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 2 of 18



                                             TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................... ii
STATEMENT OF INTEREST ...................................................................................... 1
INTRODUCTION .......................................................................................................... 4
ARGUMENT .................................................................................................................. 6
   I. Plaintiffs Are Likely to Succeed on The Merits Because Defendants’ Directive
   Does Not Consider Either The Harms That Would Be Imposed on Amici or
   Amici’s Reliance Interests on The Existing Covid-19 Exemption. ........................... 6
      A.   Defendants’ action fails to acknowledge the impact of the directive on
      public health, which is a core mission of local government. ................................. 6
      B.    Defendants’ action fails to acknowledge economic impacts to local
      government at a time when municipal budgets are experiencing severe
      shortfalls. ................................................................................................................ 9
CONCLUSION............................................................................................................. 11




                                                                 i
         Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 3 of 18



                                       TABLE OF AUTHORITIES

Cases
Dep’t of Homeland Sec. v. Regents of the Univ. of California,
  140 S. Ct. 1891 (2020) .......................................................................................... 6, 11
Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016) ............................... 6
Michigan v. E.P.A., 135 S. Ct. 2699, 2706 (2015) ......................................................... 6
Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
 463 U.S. 29, 43 (1983) ................................................................................................ 6
Other Authorities
Blake Gumprecht, The American College Town,
  Amherst: University of Massachusetts Press, 2008. ................................................ 4
John Bowden, Cuccinelli Says Rule Forcing International Students To Return
  Home Will ‘Encourage Schools To Reopen,’ The Hill, July 7, 2020,
  available at https://perma.cc/6AB7-379Q............................................................ 3, 11
Lemuel Shattuck, Report of the Sanitary Commission of Massachusetts - 1850,
  Cambridge: Harvard University Press; 1948 (Facsimile Reprint) ........................... 7
NAFSA, Economic Value Report for 2019, November 18, 2019,
 available at https://perma.cc/H9P9-UBGQ ............................................................. 10
Rules
Immigration and Customs Enforcement, Broadcast Message: Coronavirus Disease
  2019 (COVID-19) and Potential Procedural Adaptations for F and M
  nonimmigrant students, March 9, 2020, available at
  https://www.ice.gov/doclib/sevis/pdf/bcm2003-01.pdf ............................................... 5
Immigration and Customs Enforcement, COVID-19: Guidance for SEVP
  Stakeholders, March 13, 2020, available at
  https://www.ice.gov/sites/default/files/documents/Document/2020/Coronavirus%20
  Guidance_3.13.20.pdf ................................................................................................. 5




                                                            ii
       Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 4 of 18



                           STATEMENT OF INTEREST

      The Cities of Los Angeles and Boston, together with the City of Albany, New

York; the City of Albuquerque, New Mexico; the City of Alexandria, Virginia; the

City of Austin, Texas; the City of Berkeley, California; the City of Cambridge,

Massachusetts; the County of Cameron, Texas; the City of Chicago, Illinois; the City

of Columbus, Ohio; Cook County, Illinois; the City Dayton, Ohio; the Town of

Durham, New Hampshire; the City of Hartford, Connecticut; the City of Iowa City,

Iowa; the City of Las Cruces, New Mexico; the City of New York, New York; the

City of Oakland, California; the City of Pittsburgh, Pennsylvania; the City of

Sacramento, California; the City of Saint Paul, Minnesota; the City of Seattle,

Washington; the County of Santa Clara, California; the City of Amherst,

Massachusetts; and the City of Somerville, Massachusetts respectfully submit this

brief, as amici curiae, in support of Plaintiffs’ Motion for a Preliminary Injunction.

      Amici hail from across the country: from rural communities and suburban

areas to industrial cities and large, urban metropolises. Amici also represent a

cross-section of local jurisdictions with a spectrum of economic, political, and

cultural perspectives. And amici are home to colleges and universities of every form

and type, from large state colleges to private research institutions to local technical

schools.

      This matter will have a direct and deep impact on amici and their

communities. First, amici care deeply about their foreign-born populations (some of

the largest in the country) and have a strong interest in protecting the rights and

well-being of all students and their families as they seek to complete their higher


                                           1
       Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 5 of 18



education in the United States. These interests are reflected in, for example, the

adoption of welcoming-city ordinances and policies, the provision of healthcare and

public health services to all, especially during the current pandemic, and the

provision of funds for immigration legal services.

      Second, the international students enrolled in amici’s educational

institutions make significant economic contributions to amici’s communities. There

are more than 20,000 international students enrolled in colleges and universities

located in the City of Los Angeles for the fall. Between Boston, Cambridge,

Somerville, and surrounding suburban areas, there are tens of thousands more. All

of those students will be affected by the outcome of this matter, and all of them are

part of the economic engine fueling amici’s communities. For example, in New York

City, international students contribute more than $3 billion in economic value

annually. In Pittsburgh, one job is created for every two international students

enrolled in the city’s colleges and universities. And in Iowa City, the 2,500 resident

international students at the University of Iowa contribute millions of dollars to the

city’s economy annually.

      Finally, in the current public health crisis, amici have a critical interest in

close public-health coordination and cooperation between local governments and

their colleges and universities—and in avoiding harmful federal interference in it.

The Department of Homeland Security (DHS) and Immigration and Customs

Enforcement’s (ICE) rash decision to rescind the COVID-19 exemption for

international students is likely to complicate and harm public health efforts in



                                           2
       Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 6 of 18



amici’s communities. It is likely to send students threatened with removal into the

shadows, where public health efforts will not reach them, in the midst of a

pandemic. It also threatens to force colleges and universities to choose between

rushing to open their campuses to protect their international students from

deportation and respecting the orders and guidance of amici’s public health officers

and the universities’ own judgment of what protects amici’s communities. Sadly,

such conflicts might just be Defendants’ goal. According to Department of Homeland

Security Acting Deputy Secretary Kenneth Cuccinelli, pursuing the reopening of

colleges and universities is the reason for the proposed rule.1 Damn the torpedoes,

in other words, full speed ahead.

      Amici include some of the jurisdictions that have suffered the most in our

current public health emergency. The proposed rule only promises to make matters

worse. We respectfully offer this brief to highlight the interests that amici have in

the proposed rule and the significant impacts to local governments that DHS and

ICE have failed to consider.




1John Bowden, Cuccinelli Says Rule Forcing International Students To Return
Home Will ‘Encourage Schools To Reopen,’ The Hill, July 7, 2020, available at
https://perma.cc/6AB7-379Q (“Bowden Article”).


                                           3
       Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 7 of 18



                                  INTRODUCTION

      College towns are an American phenomenon. No other country in the world

has so many municipalities so uniquely intertwined with one or more colleges and

universities. As Blake Gumprecht, journalist and former chair of the Department of

Geography at the University of New Hampshire in Durham, New Hampshire,

writes, college towns are “part of what makes life different in these United States,”

because they are “distinctive, memorable, lively, and ever-changing.”2

      At their cores, local governments exist to provide for the health (e.g. public

health services during a pandemic) and welfare of their residents, business, and

institutions. As local governments with colleges and universities within our borders,

amici share a common interest in building “distinctive,” “memorable,” and “lively”

communities where all student and community members, regardless of citizenship

or nationality, are healthy, safe, and empowered to participate in civic life.

      Amici also have a common interest in realizing the tangible cultural and

economic benefits that flow from colleges and universities to local governments. The

U.S. student visa system, managed in part by ICE’s Student and Exchange Visitor

Program (SEVP), directly benefits amici, by allowing international students to

attend the colleges, universities and trade technical schools in our communities.

      The current public health crisis has forced most of amici’s colleges and

universities shut down their campuses and cancel on-site classes and teaching.

They have done so, in many instances, as a direct result of amici’s mandatory

2Blake Gumprecht, The American College Town, Amherst: University of
Massachusetts Press, 2008.


                                           4
       Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 8 of 18



health orders requiring businesses to close and residents to isolate and socially

distance to reduce community spread of COVID-19.

      On March 9, 2020, recognizing the extraordinary circumstances presented by

this public health crisis, ICE issued guidance concerning F-1 and M-1 student visas.

Specifically, ICE stated that international students studying in the U.S. could

maintain their visa status even if their schools transitioned to online learning.

Under the guidance, online classes would count toward fulfilling a student’s “full

course of study” despite the “limits” placed on online learning in 8 C.F.R §

214.2(f)(6)(i)(G) and 8 C.F.R. §214.2(m)(9)(v).3 Four days later, ICE reiterated the

guidance, noting that while this COVID-related safe harbor provision for online

classes was temporary, it would remain “in effect for the duration of the

emergency.”4

      But only a few months later, as COVID-19 infections continued to climb, ICE

announced an unexpected and total reversal of this guidance—one that tears at the

fabric of our communities. The new directive, issued on July 6, 2020, undermines

our shared interest in empowering all residents to participate in our communities

and threatens the health and safety of our residents during a pandemic. But DHS


3 Immigration and Customs Enforcement, Broadcast Message: Coronavirus Disease
2019 (COVID-19) and Potential Procedural Adaptations for F and M nonimmigrant
students, March 9, 2020, available at https://www.ice.gov/doclib/sevis/pdf/bcm2003-
01.pdf.
4 Immigration and Customs Enforcement, COVID-19: Guidance for SEVP

Stakeholders, March 13, 2020, available at
https://www.ice.gov/sites/default/files/documents/Document/2020/Coronavirus%20G
uidance_3.13.20.pdf.



                                          5
           Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 9 of 18



and ICE did not even acknowledge these harms in issuing the directive, much less

justify its action in light of them. As a result, this Court should grant Plaintiffs’

motion and enjoin the implementation of the ICE directive.

                                       ARGUMENT

 I.        PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS BECAUSE
           DEFENDANTS’ DIRECTIVE DOES NOT CONSIDER EITHER THE HARMS THAT
           WOULD BE IMPOSED ON AMICI OR AMICI’S RELIANCE INTERESTS ON THE
           EXISTING COVID-19 EXEMPTION.

           “Federal administrative agencies are required to engage in ‘reasoned

decisionmaking.’” Michigan v. E.P.A., 135 S. Ct. 2699, 2706 (2015) (citation

omitted); see also Dep’t of Homeland Sec. v. Regents of the Univ. of California, 140 S.

Ct. 1891 (2020). An agency “must examine the relevant data and articulate a

satisfactory explanation for its action including a rational connection between the

facts found and the choice made.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State

Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

           “In explaining its changed position, an agency must also be cognizant that

longstanding policies may have engendered serious reliance interests that must be

taken into account.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126

(2016); see also Regents, 140 S. Ct. 1891. Defendants’ explanation for the July 6,

2020 directive fails to meet these standards.

      A.      Defendants’ action fails to acknowledge the impact of the
              directive on public health, which is a core mission of local
              government.

           The City of Cambridge, Massachusetts, home to both Plaintiffs, first formed a

health department in 1846. Four years later, across the Charles River, a Boston


                                              6
      Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 10 of 18



bookseller and demographic researcher named Lemuel Shattuck published a

statistical report calling for the organization and implementation of local public

health agencies that is considered to be the most groundbreaking document on

public health ever published.5 Nearly 175 years later, in the midst of the ongoing

COVID-19 pandemic, local public health departments, led by dedicated and devoted

public health officials, continue to form the front line in our nation’s response to

public health crises.6

      Normal life has been upended during this pandemic. In many amici’s

jurisdictions, all but a few “essential” businesses, such as hospitals, grocery stores,

banks, and utility companies, were forced to close, at least until public health

guidelines for social distancing, cleaning, disinfecting, and quarantining could be

developed. Most schools, from pre-schools all the way up to graduate schools, closed

and transitioned, whenever possible, to remote learning. These orders were issued

because public health is paramount to amici.

      Undoubtedly, amici are desperate to see colleges successfully reopen and life

return to normal. Many of the smaller college towns have experienced severe

population losses, coupled with dramatic reductions in economic spending. Many

college towns are experiencing wildly unanticipated impacts because of campus



5 Lemuel Shattuck, Report of the Sanitary Commission of Massachusetts - 1850,
Cambridge: Harvard University Press; 1948 (Facsimile Reprint).
6 See, e.g., MAHB, Duties of Local Boards of Health in Massachusetts, December

2015, available at: https://www.mahb.org/wp-content/uploads/2015/12/Duties-of-
BOH.pdf (providing an overview of the broad legal authority of local boards of
health in Massachusetts).


                                           7
      Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 11 of 18



closures. Amherst, Massachusetts, for example, was forced to raise sewer fees on

residents by 15 percent because of the decline in water usage revenues caused by a

lack of student population from three shuttered colleges and universities.

      But despite these common themes, there are also significant local differences

among amici and their colleges and universities. Local conditions, including

population density, dominant industries, disease prevalence, and community

demographics, have a significant impact on the proper approach to public health.

Health officials at the local level are deeply enmeshed in decisions on whether and

how to reopen their communities; indeed, this process is largely driven by local

public health officials, who have the most direct insight into those local conditions.

As a result, no two responses to the COVID-19 pandemic are exactly the same, and

each health order has been carefully crafted and is continually updated by our local

health officials after consideration of the facts and circumstances as they exist on

the ground.

      In contrast, ICE’s directive effectively sweeps away all of this careful work,

without even considering it. The proposed rule is exclusively and explicitly directed

to force reopening—whether or not that reopening is appropriate to protecting local

public health. By forcing the hand of the colleges and universities in our

communities and putting these schools to an impossible choice, DHS and ICE are

threatening to upset the careful balance between amici’s public and economic

health. This can, quite literally, cost residents their lives. What harm could be more




                                           8
         Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 12 of 18



irreparable? For these reasons, Amici strongly share Plaintiffs’ view that this is “a

policy that is as cruel as it is capricious.”7

    B.      Defendants’ action fails to acknowledge economic impacts to local
            government at a time when municipal budgets are experiencing
            severe shortfalls.

         As noted above, nearly one million students, many of whom reside in amici’s

communities, rely upon the F-1 and M-1 visa programs. Students have structured

their education, employment, housing, and other life activities in reliance on ICE’s

guidance indicating that they can maintain their visa status during the state of

emergency. New first-year students, who had to decide where to matriculate during

a pandemic, have traveled across borders and over oceans to settle in amici’s

communities. In the case of new graduate students, some have even relocated their

families. In the time between ICE’s initial guidance and its about-face, students

paid tuition, bought books and school supplies, and signed or renewed leases. Each

of these decisions provides a tangible economic benefit to amici in the form of tax

revenue, economic investment, and job creation. This economic activity is critical to

many college towns around the country, including amici, who, as noted above, are

already suffering as a result of campus closures.

         Aggregated on a national scale, economic estimates show that the 1 million

international students studying at colleges and universities in the U.S. contributed

$41 billion to the U.S. economy and supported 458,290 jobs during the 2018-2019



7Memorandum of Law in Support of Plaintiffs’ Motion for Temporary Restraining
Order, ECF Dkt. No. 5 at *5 (July 8, 2020).


                                                 9
      Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 13 of 18



academic year alone.8 Their dollars are spent in our communities, and the jobs that

result are filled by our residents. Forcing students to self-deport or face removal

threatens that economic prosperity. And this harm is compounded because amici

are already being forced to cut budgets and services in response to the ongoing

economic crisis.

      Separately, amici’s public health officials have spent countless days,

incurring thousands of hours of overtime, drafting, reviewing, and producing

protocols for the safe operation and reopening of government agencies, schools, and

businesses. Many of these hours have been spent working closely with our local

colleges and universities, carefully assisting these institutions on how best to

manage the dual responsibilities of health and safety and maintenance of

operations. The time and expense incurred in this process may be unilaterally

undone by Defendants’ new directive.

      Finally, the directive fails to consider the spending impact that a mass return

to campuses could have on amici. To date, amici have spent millions of dollars on

the rapid development of COVID-19 testing and contact tracing. And demand for

both, in many jurisdictions, still outstrips supply. Last Monday, the City of Los

Angeles considered placing limits on who could get tested for COVID-19, despite the

fact that the city increased capacity from 20,000 to 38,000 tests per day the same

week. Asking thousands of students to stop their learning from the safety of their



8NAFSA, Economic Value Report for 2019, November 18, 2019, available at
https://perma.cc/H9P9-UBGQ.


                                          10
        Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 14 of 18



homes and come together on campus this fall will surely result in new cases being

transmitted because of a lack of social distancing. This will require increased

spending on testing and contact tracing, and on underlying health care services at

public hospitals systems, which are also run by some amici.

                                     CONCLUSION

         The stated rationale for ICE’s July 9, 2020 directive is to get colleges and

universities “to reopen”9 in the midst of spiking COVID-19 cases across the country.

But DHS and ICE have failed to provide any discussion, consideration, or

explanation about the harms that will flow from this directive and amici’s reliance

the agencies’ previous guidance that was supposed to govern “for the duration of the

emergency.” Such a failure, at a minimum, “raises doubts about whether the agency

appreciated the scope of its discretion or exercised that discretion in a reasonable

manner,” Regents, 140 S.Ct. 1891 at *49, and renders the decision arbitrary and

capricious in violation of the Administrative Procedure Act. Accordingly, this Court

should grant Plaintiffs Motion for a Preliminary Injunction.




9   Bowden Article, supra n. 1.


                                            11
      Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 15 of 18




                                                Respectfully submitted,

Amicus Curiae, CITY OF LOS ANGELES, Amicus Curiae, CITY OF BOSTON,

Michael N. Feuer,                               Eugene O’Flaherty,
City Attorney                                   Corporation Counsel

                                                By his attorneys,

/s/ Michael J. Dundas                           /s/ Adam Cederbaum
Michael J. Dundas, pro hac vice pending         Adam Cederbaum, BBO No. 661549
Danielle Goldstein, pro hac vice pending        adam.cederbaum@boston.gov
200 North Main Street,                          Sean Chen, BBO No. 678110
City Hall East, Suite 800                       Sean.chen@boston.gov
Los Angeles, California, 90012                  One City Hall Square, Room 615
(213) 978-8130                                  Boston, MA 02201
                                                (617) 635-4034




                                           12
    Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 16 of 18



                ADDITIONAL COUNSEL FOR AMICI CURIAE

           William G. Kelly, Jr.                            Esteban A. Aguilar, Jr.
           Corporation Counsel                                   City Attorney
             24 Eagle Street                                    P.O. Box 2248
            Albany, Ny 12207                                Albuquerque, NM 87103

 Attorney for the City of Albany, New York            Attorney for the City of Albuquerque,
                                                                   New Mexico

            James L. Banks, Jr.                                 Anne L. Morgan
               City Attorney                                     City Attorney
              301 King Street                                     PO Box 1546
           Alexandria, VA 22314                                 Austin, TX 78767

Attorney for the City of Alexandria, Virginia         Attorney for the City of Austin, Texas

            Farimah F. Brown                                    Nancy E. Glowa
              City Attorney                                      City Solicitor
       2180 Milvia Street, 4th Floor                       795 Massachusetts Avenue
           Berkeley, CA 94704                                Cambridge, MA 02139

Attorney for the City of Berkeley, California          Attorney for the City of Cambridge,
                                                                 Massachusetts

            Juan A. Gonzalez                                    Mark A. Flessner
              Chief Counsel                                   Corporation Counsel
         1100 East Monroe Street                         30 N. LaSalle Street, Suite 800
         Brownsville, Texas 78520                              Chicago, IL 60602

Attorney for the County of Cameron, Texas            Attorney for the City of Chicago, Illinois

                Zach Klein                                    Jessica M. Scheller
              City Attorney                                Chief; Advice, Business &
       77 N. Front Street, 4th Floor                      Complex Litigation Division
          Columbus, OH 43214                             69 W. Washington, 32nd Floor
                                                               Chicago, IL 60602
  Attorney for the City of Columbus, Ohio
                                                        Attorney for Cook County, Illinois

             Barbara J. Doseck                              Laura Spector-Morgan
               City Attorney                             Mitchell Municipal Group, PA
           101 West Third Street                               5 Beacon St. E #2
             Dayton, OH 45401                                 Laconia, NH 03246

   Attorney for the City of Dayton, Ohio                Attorney for the Town of Durham,
                                                                 New Hampshire




                                                13
     Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 17 of 18



              Howard G. Rifkin                                       Eleanor M. Dilkes
            Corporation Counsel                                        City Attorney
           550 Main St., Room 210                               410 East Washington Street
             Hartford, CT 06103                                     Iowa City, IA 52240

 Attorney for the City of Hartford, Connecticut            Attorney for the City of Iowa City, Iowa

             Jennifer Vega-Brown                                      James E. Johnson
                City Attorney                                       Corporation Counsel
               700 North Main                                        100 Church Street
            Las Cruces, NM 88001                                    New York, NY 10007
                                                        Attorney for the City of New York, New York
Attorney for the City of Las Cruces, New Mexico

             Barbara J. Parker                                        Yvonne S. Hilton
               City Attorney                                            City Solicitor
         One Frank H. Ogawa Plaza,                                 City-County Building
                 6th Floor                                            414 Grant Street
            Oakland, CA 94612                                      Pittsburgh, PA 15217

 Attorney for the City of Oakland, California                Attorney for the City of Pittsburgh,
                                                                        Pennsylvania

            Susana Alcala Wood                                       Lyndsey M. Olson
                City Attorney                                          City Attorney
          915 I Street, Fourth Floor                           400 City Hall and Court House
           Sacramento, CA. 95814                                 15 West Kellogg Boulevard
                                                                Saint Paul, Minnesota 55102
Attorney for the City of Sacramento, California
                                                       Attorney for the City of Saint Paul, Minnesota

            James R. Williams                                         Peter S. Holmes
              County Counsel                                            City Attorney
   70 W. Hedding St., East Wing, 9th Floor                      701 Fifth Avenue, Suite 2050
            San José, CA 95110                                       Seattle, WA 98104

    Attorney for the County of Santa Clara,              Attorney for the City of Seattle, Washington
                   California

            Francis X. Wright, Jr.                                     Joel B. Bard
                City Solicitor                                         KP Law, P.C.
             93 Highland Avenue                                       101 Arch Street
            Somerville, MA 02143                                     Boston, MA 02110

      Attorney for the City of Somerville,             Attorney for the City of Amherst, Massachusetts
                Massachusetts




                                                  14
Case 1:20-cv-11283-ADB Document 57-1 Filed 07/13/20 Page 18 of 18
